The Constitution of 1885 provides that: "The Legislature shall not pass special or local laws . . . regulating the practice of courts of justice, except municipal courts." Sec. 20, Art. III. In such cases "All laws shall be general and of uniform operation throughout the State." Sec. 21, Art. III.
The quoted organic provisions constitute an express recognition of the continuing power of the legislative department to enact general statutes "regulating the practice of courts of justice," as had been done by the Territorial Legislative Councils under Acts of Congress and by the Legislatures of the State under the "legislative power" vested in the "General Assembly" by the Constitutions of 1838, 1861 and 1865, and under "the legislative authority" vested in the "legislature" by the Constitutions of 1868 and 1885.
Such legislative "power" or legislative "authority" is not exclusive of the "judicial power" vested in the Supreme Court by the Constitution which may include the power to adopt rules of practice for the courts; but as the legislative power or authority to regulate court practice by general laws is expressly authorized by the Constitution, and the judicial power of the Supreme Court to adopt rules regulating practice in the courts, is only inferred or implied from the express vesting of judicial power of the Court, Section 1, Article V, and from the express provisions of Section 4, Declaration of Rights that 'all courts in this State shall be open" and "by due course of law . . . right and justice shall be administered without sale, denial or delay," together with the express powers conferred upon the Supreme Court by Sections 1 and 5, Article V, of the Constitution of 1885, it *Page 232 
seems clear that the Constitution does not contemplate that rules of practice adopted by the Supreme Court for the courts of the State that are inconsistent with law, shall supersede statutory regulations of the same subjects of practice in the courts while the statutes remain in force. But statutes may provide that when rules of practice are adopted by the Supreme Court conflicting statutory regulations shall cease to be in force. Certainly a court rule cannot repeal a statute though in proper cases the Court may adjudge a statute to be unconsititutional. Webster v. Powell, 36 Fla. 703, 18 So. 441.
Section 4, Article V, of the Constitution of 1885, as amended in 1902, contains the following: ". . . the (Supreme) Court may . . . exercise any of its powers . . . under such regulations as may be prescribed by law or by the rules of said Court not inconsistent therewith. . . ."
The result is that the Supreme Court has no power to adopt and enforce any rule of practice in the courts of this State where there is a valid statute completely regulating the same subject, unless the pre-existing valid statute is rendered inoperative by some appropriate and efficient legislative action duly taken, to be effective prior to, or upon, the adoption by the Supreme Court of valid Rules of Practice in the courts of justice of this State. See Chapter 13870, Acts of 1929, Sec. 4682 (1), 1936 Perm. Supp. to C. G. L.; City of Hollywood v. Blair, 126 Fla. 413, 171 So. 237. These views are in accord with all the decisions of this Court.
Amended Rule 34, adopted April 30, 1939, effective May 1, 1939, provided for the review and determination on interlocutory writs of certiorari of causes in which interlocutory appeals are authorized by Section 4961 (2169) C. G. L., is not inconsistent with law. Rule 34 does not repeal Section 4961 (3169) C. G. L.; and such rule is *Page 233 
authorized by Chapter 13870, Acts of 1929, Sec. 4682 (1) Perm. Supp. C. G. L., and by the provisions of Section 5, Article V. of the Florida Constitution that the Supreme Court "shall have the power to issue writs of mandamus, certiorari, prohibition, quo warranto, habeas corpus, and also all writs necessary or proper to the complete exercise of its jurisdiction."
TERELL, C. J., BROWN and THOMAS, J. J., concur.